Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of December
19, 2008 (the “Effective Date”), by and between Abercrombie & Fitch Co., a
Delaware corporation (the “Company”), and Michael S. Jeffries (the “Executive”)
(hereinafter collectively referred to as “the parties”).
WITNESSETH:
     WHEREAS, the Executive has been employed by the Company as the Chairman of
the Board of the Company since May 1998 and as Chief Executive Officer of the
Company since February 1992 and served as President of the Company from
February 1992 until May 1998; and
     WHEREAS, the Executive is experienced in all phases of the Company’s
business and possesses an intimate knowledge of the business and affairs of the
Company and its policies, procedures, methods and personnel; and
     WHEREAS, the Company desires to continue to employ the Executive pursuant
to the terms and conditions of this Agreement, and the Executive has agreed to
continue to be employed by the Company on the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and promises of the parties contained herein, the parties, intending to be
legally bound, hereby agree as follows:
     1. Term. The term of employment under this Agreement shall be for the
period commencing on the Effective Date and ending on February 1, 2014 (the
“Term”). Notwithstanding the foregoing, the Term shall end on the date on which
the Executive’s employment is earlier terminated by either party in accordance
with the provisions of Section 9 of this Agreement.
     2. Employment.
          (a) Position. The Executive shall be employed by the Company as the
Chairman of the Board of Directors of the Company (the “Board”) and Chief
Executive Officer of the Company. The Executive shall perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons employed in a similar executive capacity.
The Executive shall report only to the Board.
          (b) Obligations. The Executive agrees to devote his full business time
and attention to the business and affairs of the Company. The foregoing,
however, shall not preclude the Executive from serving on corporate, civic or
charitable boards or committees or managing personal investments, so long as
such activities do not interfere with the performance of the Executive’s
responsibilities hereunder.
     3. Base Salary. The Company agrees to pay or cause to be paid to the
Executive commencing no later than the Effective Date and during the Term an
annual base salary at the rate of $1,500,000 per year or such larger amount as
the Board may from time to time determine (the “Base Salary”). Such Base Salary
shall be payable in accordance with the Company’s customary practices applicable
to its executive officers.

 



--------------------------------------------------------------------------------



 



     4. Equity Compensation.
          (a) The Executive shall be entitled to participate in the stock-based
employee benefit plans, including, without limitation, the Abercrombie & Fitch
Co. 2007 Long-Term Incentive Plan, as amended from time to time, and/or any
successor plan (the “Stock Incentive Plan”), on the terms and conditions
described in this Agreement.
          (b) In connection with the execution of this Agreement, the Company
agrees to grant to the Executive options to acquire 4,000,000 shares of Class A
Common Stock, par value $0.01 per share, of the Company (the “Common Stock”), in
accordance with the terms of this Agreement (collectively, the “Retention
Grant”). Notwithstanding anything herein to the contrary, the Company shall have
the discretion to award all or part of the Retention Grant in the form of cash
and/or stock settled stock appreciation rights in lieu of options; provided that
such stock appreciation rights are subject to terms and conditions identical to
those applicable to the options that would have otherwise been awarded hereunder
as part of the Retention Grant.
          (i) The Retention Grant will be awarded in three tranches with
(A) options covering 40% of the total number of shares of Common Stock subject
to the Retention Grant to be awarded on the Effective Date, (B) options covering
30% of the total number of shares of Common Stock subject to the Retention Grant
to be awarded on March 2, 2009, and (C) options covering 30% of the total number
of shares of Common Stock subject to the Retention Grant to be awarded on
September 1, 2009, in each case, subject to the Executive’s continuous
employment by the Company through the applicable grant date (each of the
Effective Date, March 2, 2009 and September 1, 2009 referred to herein as a
“Grant Date”).
          (ii) So long as the Executive’s employment has not terminated prior to
the applicable Grant Date, on each Grant Date, the Executive will be awarded
options covering the number of shares determined pursuant to Subsection 4(b)(i)
and with exercise prices determined as follows:

  (A)   with respect to options covering 50% of the shares awarded on the
applicable Grant Date, the exercise price will be equal to the fair market value
of the Common Stock on the Grant Date;     (B)   with respect to options
covering 12.5% of the shares awarded on the applicable Grant Date, the exercise
price will be equal to 120% of the fair market value of the Common Stock on the
Grant Date;     (C)   with respect to options covering 12.5% of the shares
awarded on the applicable Grant Date, the exercise price will be equal to 140%
of the fair market value of the Common Stock on the Grant Date;     (D)   with
respect to options covering 12.5% of the shares awarded on the applicable Grant
Date, the exercise price will be equal to 160% of the fair market value of the
Common Stock on the Grant Date; and

2



--------------------------------------------------------------------------------



 



    (E)   with respect to options covering 12.5% of the shares awarded on the
applicable Grant Date, the exercise price will be equal to 180% of the fair
market value of the Common Stock on the Grant Date.

               (iii) In addition to the above, the Retention Grant will be
subject to the terms and conditions of the Stock Incentive Plan and the
customary form of stock option agreement used thereunder generally for
executives of the Company; provided, however, that:

  (A)   Subject to the provisions of Subsections 10(b)(iv), 10(c)(v), 10(d)(iv)
and 10(e)(iv) of this Agreement, the Retention Grant shall become vested on
January 31, 2014 as to all 4,000,000 of the shares of Common Stock, provided
that the Executive remains continuously employed by the Company through such
date;     (B)   The Retention Grant shall expire on the seventh anniversary of
the Effective Date;     (C)   Following termination of the Executive’s
employment for any reason other than Cause, the portion of the Retention Grant
that becomes vested shall remain exercisable until the end of the 7-year option
term, without regard to any shorter post-termination of employment exercise
period otherwise applicable under the Stock Incentive Plan; and     (D)   For
shares vesting January 31, 2014, shares of Common Stock acquired under the
Retention Grant shall be subject to the following transfer restrictions
(“Holding Period”): (A) with respect to 50% of the net shares of Common Stock
acquired under the Retention Grant (not including any shares of Common Stock
sold or retained by the Company to fund the payment of the exercise price and/or
any tax withholding obligation payable in connection with the exercise of all or
any portion of the Retention Grant), the Executive may not transfer, sell,
pledge, hypothecate, or otherwise dispose of such shares until the first trading
day on the New York Stock Exchange immediately following July 31, 2014, and
(B) with respect to the remaining 50% of the net shares of Common Stock acquired
under the Retention Grant (not including any shares of Common Stock sold or
retained by the Company to fund the payment of the exercise price and/or any tax
withholding obligation payable in connection with the exercise of all or any
portion of the Retention Grant), the Executive may not transfer, sell, pledge,
hypothecate, or otherwise dispose of such shares until the first trading day on
the New York Stock Exchange immediately following January 31, 2015.
Notwithstanding anything herein to the contrary, in the event that the Retention
Grant vests prior to January 31, 2014 pursuant to Subsections 10(b)(iv),
10(c)(v), 10(d)(iv) or 10(e)(iv) of this Agreement, the Holding Period described
in this Subsection 4(b)(iii)(D) will not apply to any of the shares so acquired
under the Retention Grant. Any share certificates representing shares acquired
under the Retention Grant shall be appropriately legended to reflect these
restrictions.

3



--------------------------------------------------------------------------------



 



          (c) Subject to Subsection 4(d), with respect to each fiscal year of
the Term starting with the 2009 fiscal year, the Executive will be granted two
equity grants (each a “Semi-Annual Grant”), one of which shall be granted within
75 days following the end of the second fiscal quarter of the applicable fiscal
year and the other within 75 days following the end of the applicable fiscal
year, provided that the Executive remains continuously employed by the Company
through each such grant date (or in the case of the Semi-Annual Grant for the
six month period ending on February 1, 2014, remains a member of the Board
through the date of such grant). The first Semi-Annual Grant shall relate to the
first six months of the fiscal year beginning on February 1, 2009. Each
Semi-Annual Grant awarded with respect any fiscal period ending on or prior to
July 30, 2011 shall be in the form of stock options (with an exercise price
equal to the fair market value of the Common Stock on the applicable grant
date). Each Semi-Annual Grant awarded with respect any fiscal period ending
after July 31, 2011 shall be in the form of stock options (with an exercise
price equal to the fair market value of the Common Stock on the applicable grant
date), restricted stock or restricted stock units, or a combination thereof, in
each case, as elected by the Executive in advance of the grant date in the
manner specified by the Company. Each Semi-Annual Grant shall have a “fair
value” (as determined by the Company in accordance with Financial Accounting
Standards Board’s Statement of Financial Accounting Standards No. 123 (revised
2004), Share-Based Payment (“FAS 123R”) or such revised standard as then
applicable using a seven-year term) on the grant date thereof (the “Semi-Annual
Grant Value”) equal to: (i) the product of Semi-Annual TSR (as defined herein)
minus (ii) the sum of Semi-Annual Cash (as defined herein) plus Semi-Annual
Pension Increase (as defined herein); provided, however, in no event shall the
Semi-Annual TSR exceed 25% of the Company’s Adjusted Operating Income (as
defined herein) for the fiscal period to which the Semi-Annual Grant relates. If
the Semi-Annual Grant Value for any fiscal period is less than or equal to zero,
no Semi-Annual Grant will be made in respect of that period and any amount by
which the Semi-Annual Grant Value is less than zero shall be carried forward to
be applied to the calculation of the Semi-Annual Grant Value in future periods.
The Semi-Annual Grants will be subject to the terms and conditions of the Stock
Incentive Plan and the customary form of award agreement used thereunder
generally from time to time for executives of the Company; provided, however,
that:
          (i) Subject to the provisions of Subsections 4(c)(ii), 10(b)(vi),
10(c)(v), 10(d)(v) and 10(e)(v) of this Agreement, the following vesting
provisions shall apply: (A) each Semi-Annual Grant shall become vested and
non-forfeitable in equal annual installments over the four year period following
the grant date thereof (25% per year commencing on the first anniversary of the
grant date), provided that the Executive remains continuously employed by the
Company from the Effective Date through each such vesting date, (B) each
Semi-Annual Grant prior to the final Semi-Annual Grant for the six month period
ending on February 1, 2014 shall become 100% vested and non forfeitable on
February 1, 2014, provided that the Executive remains continuously employed by
the Company from the Effective Date through such date, and (C) the final
Semi-Annual Grant for the six-month period ending on February 1, 2014 shall be
100% vested and non-forfeitable on the date of grant, provided that the
Executive remains continuously employed by the Company from the Effective Date
through February 1, 2014 and provides continued service either as an employee or
as a member of the Board from the Effective Date through the date of such grant.

4



--------------------------------------------------------------------------------



 



          (ii) Notwithstanding any other provision in this Agreement to the
contrary, including but not limited to the preceding Subsection 4(c)(i),
Executive’s Semi-Annual Grants, to the extent awarded in the form of restricted
stock or restricted stock units, shall become vested in 2014 only to the extent
that the FY 2013 Q4 Average Mock Portfolio Value (as defined herein) exceeds the
sum of (A) the Beginning Average Mock Portfolio Value (as defined herein) and
(B) the sum of the Semi-Annual Grant Value of (x) all Semi-Annual Grants awarded
to Executive pursuant to this Subsection 4(c) in the form of restricted stock or
restricted stock units that have vested before February 1, 2014 and (y) all
Semi-Annual Grants awarded to Executive pursuant to this Subsection 4(c) in the
form of options. If the calculation in the preceding sentence results in a
positive number, then the shares subject to any unvested restricted stock or
restricted stock units awarded under a Semi-Annual Grant shall become vested on
a share by share basis, and as they vest shall reduce such positive number
(using the Semi-Annual Grant Value thereof) until it reaches zero.
Notwithstanding anything herein to the contrary, the limitation on vesting
described in this Subsection 4(c)(ii) shall not apply to any unvested stock
options awarded to Executive in any Semi-Annual Grant, all of which shall vest
pursuant to Subsection 4(c)(i).
          (iii) To the extent a Semi-Annual Grant is in the form of stock
options, such Semi-Annual Grant shall expire on the seventh anniversary of the
grant date thereof.
          (iv) Following termination of the Executive’s employment for any
reason other than Cause, the then vested portion of each outstanding Semi-Annual
Grant that was granted in the form of stock options (including, without
limitation, any portion that becomes vested upon the Executive’s termination of
employment) shall remain exercisable until the end of the applicable 7-year
option term, without regard to any shorter post-termination of employment
exercise period otherwise applicable under the Stock Incentive Plan.
          (d) Defined Terms Relating to Equity Compensation Awards.
          (i) The term “Semi-Annual Cash” means the Base Salary payable to the
Executive over the portion of the applicable fiscal year to which the
Semi-Annual Grant relates, plus the cash bonus payable to the Executive with
respect to the portion of the applicable fiscal year to which the Semi-Annual
Grant relates.

5



--------------------------------------------------------------------------------



 



          (ii) The term “Semi-Annual Pension Increase” means the dollar amount
of increase in the Executive’s accrued benefit under the Abercrombie & Fitch Co.
Supplemental Executive Retirement Plan (Michael S. Jeffries) as in effect from
time to time (the “SERP”) with respect to the portion of the applicable fiscal
year to which the Semi-Annual Grant relates (the aggregate amount of which, over
a full fiscal year, shall be consistent with the Company’s disclosure related to
the SERP for the applicable fiscal year as required by Item 402(c) of
Regulation S-K under the Securities Exchange Act of 1934, as amended (or any
successor provision)).
          (iii) The term “Semi-Annual TSR” means an amount (expressed in
dollars), for the period to which a given Semi-Annual Grant relates, calculated
as follows (and, notwithstanding anything herein to the contrary, in the event
that any of the Semi-Annual TSR calculations below result in a negative number,
the Semi-Annual TSR for such period shall be deemed to be zero):

  (A)   With respect to the first Semi-Annual Grant, the Semi-Annual TSR shall
be the average value of the Mock Portfolio (as hereinafter defined) over the 20
trading days following and including the Measurement Date (as hereinafter
defined) that follows August 1, 2009 (the “FY 2009 Q2 Average Mock Portfolio
Value”) less the average value of the Mock Portfolio (using adjusted closing
share prices as reported by Capital IQ to calculate the value of the Mock
Portfolio in order to reflect any and all cash or stock dividends, stock splits
and other similar items paid or effected prior to February 1, 2009) over the
seven-month period beginning on September 1, 2008 and ending on March 31, 2009
(the “Beginning Average Mock Portfolio Value”).     (B)   With respect to second
Semi-Annual Grant, the Semi-Annual TSR shall be equal the average value of the
Mock Portfolio over the 20 trading days following and including the Measurement
Date that follows January 30, 2010 (the “FY 2009 Q4 Average Mock Portfolio
Value”) less the greater of (a) the FY 2009 Q2 Average Mock Portfolio Value or
(b) the Beginning Average Mock Portfolio Value.     (C)   With respect to the
third Semi-Annual Grant, the Semi-Annual TSR shall be equal to the average value
of the Mock Portfolio over the 20 trading days following and including the
Measurement Date that follows July 31, 2010 (the “FY 2010 Q2 Average Mock
Portfolio Value”) less the greatest of (a) the FY 2009 Q4 Average Mock Portfolio
Value, (b) the FY 2009 Q2 Average Mock Portfolio Value, or (c) the Beginning
Average Mock Portfolio Value.

6



--------------------------------------------------------------------------------



 



  (D)   With respect to the fourth Semi-Annual Grant, the Semi-Annual TSR shall
be equal to the average value of the Mock Portfolio over the 20 trading days
following and including the Measurement Date that follows January 29, 2011 (the
“FY 2010 Q4 Average Mock Portfolio Value”) less the greatest of (a) the FY 2010
Q2 Average Mock Portfolio Value, (b) the FY 2009 Q4 Average Mock Portfolio
Value, (c) the FY 2009 Q2 Average Mock Portfolio Value, or (d) the Beginning
Average Mock Portfolio Value.     (E)   With respect to the fifth Semi-Annual
Grant, the Semi-Annual TSR shall be equal to the average value of the Mock
Portfolio over the 20 trading days following and including the Measurement Date
that follows July 30, 2011 (the “FY 2011 Q2 Average Mock Portfolio Value”) less
the greatest of (a) the FY 2010 Q4 Average Mock Portfolio Value, (b) the FY 2010
Q2 Average Mock Portfolio Value, (c) the FY 2009 Q4 Average Mock Portfolio
Value, (d) the FY 2009 Q2 Average Mock Portfolio Value, or (e) the Beginning
Average Mock Portfolio Value.     (F)   With respect to the sixth Semi-Annual
Grant, the Semi-Annual TSR shall be equal to the average value of the Mock
Portfolio over the 20 trading days following and including the Measurement Date
that follows January 28, 2012 (the “FY 2011 Q4 Average Mock Portfolio Value”)
less the greatest of (a) the FY 2011 Q2 Average Mock Portfolio Value, (b) the FY
2010 Q4 Average Mock Portfolio Value, (c) the FY 2010 Q2 Average Mock Portfolio
Value, (d) the FY 2009 Q4 Average Mock Portfolio Value, (e) the FY 2009 Q2
Average Mock Portfolio Value or (f) the Beginning Average Mock Portfolio Value.
    (G)   With respect to the seventh Semi-Annual Grant, the Semi-Annual TSR
shall be equal to the average value of the Mock Portfolio over the 20 trading
days following and including the Measurement Date that follows July 28, 2012
(the “FY 2012 Q2 Average Mock Portfolio Value”) less the greatest of (a) the FY
2011 Q4 Average Mock Portfolio Value, (b) the FY 2011 Q2 Average Mock Portfolio
Value, (c) the FY 2010 Q4 Average Mock Portfolio Value, (d) the FY 2010 Q2
Average Mock Portfolio Value, (e) the FY 2009 Q4 Average Mock Portfolio Value,
(f) the FY 2009 Q2 Average Mock Portfolio Value or (g) the Beginning Average
Mock Portfolio Value.     (H)   With respect to the eighth Semi-Annual Grant,
the Semi-Annual TSR shall be equal to the average value of the Mock Portfolio
over the 20 trading days following and including the Measurement Date that
follows February 2, 2013 (the “FY 2012 Q4 Average Mock Portfolio Value”) less
the greatest of (a) the FY 2012 Q2 Average Mock Portfolio Value, (b) the FY 2011
Q4 Average Mock Portfolio Value, (c) the FY 2011 Q2 Average Mock Portfolio
Value, (d) the FY 2010 Q4 Average Mock Portfolio Value, (e) the FY 2010 Q2
Average Mock Portfolio Value, (f) the FY 2009 Q4 Average Mock Portfolio Value,
(g) the FY 2009 Q2 Average Mock Portfolio Value or (h) the Beginning Average
Mock Portfolio Value.

7



--------------------------------------------------------------------------------



 



  (I)   With respect to the ninth Semi-Annual Grant, the Semi-Annual TSR shall
be equal to the average value of the Mock Portfolio over the 20 trading days
following and including the Measurement Date that follows August 3, 2013 (the
“FY 2013 Q2 Average Mock Portfolio Value”) less the greatest of (a) the FY 2012
Q4 Average Mock Portfolio Value, (b) the FY 2012 Q2 Average Mock Portfolio
Value, (c) the FY 2011 Q4 Average Mock Portfolio Value, (d) the FY 2011 Q2
Average Mock Portfolio Value, (e) the FY 2010 Q4 Average Mock Portfolio Value,
(f) the FY 2010 Q2 Average Mock Portfolio Value, (g) the FY 2009 Q4 Average Mock
Portfolio Value, (h) the FY 2009 Q2 Average Mock Portfolio Value or (i) the
Beginning Average Mock Portfolio Value.     (J)   With respect to the tenth
Semi-Annual Grant, the Semi-Annual TSR shall be equal to the average value of
the Mock Portfolio over the 20 trading days following and including the
Measurement Date that follows February 1, 2014 (the “FY 2013 Q4 Average Mock
Portfolio Value”) less the greatest of (a) the FY 2013 Q2 Average Mock Portfolio
Value, (b) the FY 2012 Q4 Average Mock Portfolio Value, (c) the FY 2012 Q2
Average Mock Portfolio Value, (d) the FY 2011 Q4 Average Mock Portfolio Value,
(e) the FY 2011 Q2 Average Mock Portfolio Value, (f) the FY 2010 Q4 Average Mock
Portfolio Value, (g) the FY 2010 Q2 Average Mock Portfolio Value, (h) the FY
2009 Q4 Average Mock Portfolio Value, (i) the FY 2009 Q2 Average Mock Portfolio
Value or (j) the Beginning Average Mock Portfolio Value.

          (iv) The term “Measurement Date” shall be defined as, with respect to
any given date, the date the Company first publicly releases its quarterly
earnings subsequent to such given date.
          (v) The term “Mock Portfolio” shall be defined as a hypothetical
investment portfolio that is intended to reflect the total shareholder return to
a hypothetical investor holding the shares of Common Stock included in the Mock
Portfolio beginning on February 1, 2009 and ending on the 20th trading day
following and including the Measurement Date that follows February 1, 2014 (the
“Mock Period”). The value of the Mock Portfolio on any given date shall be equal
to the closing share price of the Common Stock on such date multiplied by the
number of shares included in the Mock Portfolio on such date. The number of
shares included in the Mock Portfolio on any given date shall adhere to the
following rules:

8



--------------------------------------------------------------------------------



 



  (A)   On February 1, 2009 the Mock Portfolio will consist of a number of
shares of Common Stock equal to 2.5% of the number of Fully-Diluted Shares of
Common Stock. For this purpose, “Fully-Diluted Shares of Common Stock” shall
mean (1) the number of outstanding shares of Common Stock as reported on the
Company’s Form 10-K for the fiscal year ending January 31, 2009, plus (2) the
difference between (x) the weighted average shares outstanding used for
computing the Company’s diluted earnings per share for the fiscal quarter ending
January 31, 2009 and (y) the weighted average shares outstanding used for
computing the Company’s basic earnings per share for the fiscal quarter ending
January 31, 2009, in each case as reported in the Company’s Form 10-K for the
fiscal year ending January 31, 2009.     (B)   The number of shares of Common
Stock included in the Mock Portfolio shall be increased by the amount of any
shares that would have been granted to the Mock Portfolio in accordance with any
stock split(s) of the Common Stock following February 1, 2009 or in accordance
with any stock dividends distributed following February 1, 2009, and all such
new shares shall remain in the Mock Portfolio for the entire duration of the
Mock Period.     (C)   The number of shares included in the Mock Portfolio shall
be decreased in accordance with any reverse stock split(s) that occur following
February 1, 2009.

The Mock Portfolio shall be entitled (on a hypothetical basis) to any and all
other consideration that the shares of Common Stock included in the Mock
Portfolio are entitled to following February 1, 2009, including cash dividends.
Any and all such consideration shall be reinvested into additional hypothetical
shares of Common Stock at such consideration’s fair market value on the date
which the shares of Common Stock included in Mock Portfolio become entitled to
such consideration, and such additional shares of Common Stock shall remain in
the Mock Portfolio for the entire duration Mock Period. In the case of cash
dividends, all such cash dividends would be reinvested into hypothetical shares
of Common Stock on the ex-dividend date of such dividend at the average trading
price of the Common Stock on the day the Common Stock first trades ex-dividend
for such cash dividend.
Notwithstanding anything herein to the contrary, in the event the Company makes
a Material Acquisition in which shares of Common Stock are issued as part of the
Total Purchase Consideration in making such Material Acquisition, the number of
shares included the Mock Portfolio shall be adjusted on the date (the “Post
Announcement Date”) that the Common Stock first trades following the
Announcement of such Material Acquisition as follows: the shares in the Mock
Portfolio on the Post-Announcement Date shall equal the number of shares
included in the Mock Portfolio on the Pre-Announcement Date (the
“Pre-Announcement Mock Shares”) plus the Mock Adjustment.

9



--------------------------------------------------------------------------------



 



          (vi) The term “Material Acquisition” means any reorganization, merger,
stock purchase, or other similar corporate transaction or event, in each case,
in which the Total Purchase Consideration equals or exceeds five percent (5%) of
the Pre-Announcement Market Cap.
          (vii) The term “Mock Adjustment” means (A) the product of (i) the
Pre-Announcement Mock Shares multiplied by (ii) the All Cash Settle Price less
the Actual Settle Price, divided by (B) the Actual Settle Price.
          (viii) The term “All-Cash Settle Price” means (A) the sum of (i) the
Pre-Announcement Market Cap and (ii) the product of (x) the sum of the
Pre-Announcement Shares Outstanding plus the Shares Issued multiplied by (y) the
Actual Settle Price less the Pre-Announcement Share Price, divided by (B) the
Pre-Announcement Shares Outstanding.
          (ix) The term “Actual Settle Price” means the closing share price of
the Common Stock on the Post-Announcement Date.
          (x) The term “Shares Issued” means the number of shares of Common
Stock issued as part of the Total Purchase Consideration.
          (xi) The term “Pre-Announcement Shares Outstanding” means the number
of shares of Common Stock issued and outstanding as of 5:00 pm Eastern Time on
the Pre-Announcement Date.
          (xii) The term “Pre-Announcement Date” means the last date that the
Common Stock is publicly traded prior to the Post-Announcement Date.
          (xiii) The term “Pre-Announcement Market Cap” means the product of
(a) the Pre-Announcement Shares Outstanding multiplied (b) the Pre-Announcement
Share Price.
          (xiv) The term “Pre-Announcement Share Price” means the closing share
price of the Common Stock on the Pre-Announcement Date.
          (xv) The term “Announcement” means the first public announcement by
the Company that it has consummated the Material Acquisition.
          (xvi) The term “Total Purchase Consideration” means aggregate fair
market value of the consideration (whether in the form or cash, Common Stock,
other equity securities of the Company or any combination thereof) paid by the
Company as the purchase price for the entity acquired in the Material
Acquisition, as determined by the Board in good faith.

10



--------------------------------------------------------------------------------



 



          (xvii) The term “Adjusted Operating Income” means the Company’s
operating income (as defined under applicable United States or international
accounting standards, as the case may be) for the trailing twelve months ending
on the last day of the applicable period to which the Semi-Annual Grant relates
as reported by the Company in its financial statements filed with the Securities
and Exchange Commission for the relevant period(s), adjusted to exclude the
following items: (1) any non-cash non-operating expenses, including impairments
or similar items; (2) gains or losses from the sale of assets; (3) any gains or
losses from the early extinguishment of debt; (4) any amounts related to legal
settlements or lawsuits; (5) any restructuring expenses, charges or impairments;
(6) any changes in accounting principals; or (7) any similar unusual or
infrequent items included in the Company’s operating income (as defined under
applicable United States or international accounting standards, as the case may
be).
          (e) In the event the Executive is found by a court of competent
jurisdiction to have materially breached any of the material terms of Section 11
of this Agreement during the period the Executive was employed by the Company or
during the one year period thereafter, the Retention Grant and each Semi-Annual
Grant granted to the Executive pursuant to this Section 4 shall be immediately
forfeited by the Executive effective as of the date on which the breach
occurred, unless forfeited sooner by operation of any other provision of this
Agreement, and the Executive shall have no further rights in respect thereof. If
any of the shares of Common Stock of the Company which the Executive shall have
the right to purchase or otherwise receive in accordance with the terms of the
equity awards granted pursuant to this Section 4 shall have been delivered to
the Executive as a result of the vesting of any such award or any portion
thereof prior to the date on which the breach occurred, such shares of Common
Stock shall be forfeited by the Executive effective as of the date on which the
breach occurred and such shares shall be transferred and delivered by the
Executive to the Company in exchange for payment equal to the purchase price, if
any, paid to the Company to acquire such shares. Notwithstanding the foregoing,
the provisions of this Subsection 4(d) shall not apply if a Change of Control
(as defined in Subsection 10(i) of this Agreement) has occurred or if the
Executive’s employment has been terminated by the Company without Cause (as
defined in Subsection 9(c) of this Agreement) or by the Executive with Good
Reason (as defined in Subsection 9(d) of this Agreement).
     5. Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to executive officers generally and as may be in effect from time
to time. Except with respect to equity-based awards, the Executive’s
participation in such plans, practices and programs shall be on the same basis
and terms as are applicable to executive officers of the Company generally.
     6. Bonus. The Executive shall be entitled to participate in the Abercrombie
& Fitch Co. Incentive Compensation Performance Plan (the “Bonus Plan”) or any
successor to the Bonus Plan on such terms and conditions as may be determined
from time to time by the Compensation Committee of the Board, provided that the
Executive’s annual target bonus opportunity shall be at least 120% of Base
Salary upon attainment of target, subject to a maximum bonus opportunity of 240%
of Base Salary.

11



--------------------------------------------------------------------------------



 



     7. Other Benefits.
          (a) Life Insurance.
          (i) The Company shall continue to maintain term life insurance
coverage on the life of the Executive in the amount of $10,000,000, the proceeds
of which shall be payable to the beneficiary or beneficiaries designated by the
Executive. The Company shall continue to pay the premiums with respect to such
term life insurance policy until the later of February 1, 2014 and the last day
of the period during which welfare benefits are continued pursuant to Subsection
10(g) of this Agreement; provided, however, that the Company shall no longer be
obligated to maintain such coverage and pay such premiums (A) from and after the
Termination Date (as defined in Subsection 9(h)) in the event that the
Executive’s employment is terminated by the Company for Cause (as defined in
Subsection 9(c) of this Agreement) or by the Executive without Good Reason (as
defined in Subsection 9(d) of this Agreement) or (B) following the Executive’s
death. Such policy shall provide for its conversion to an individual policy
owned by the Executive subsequent to termination of his employment. The
Executive agrees to undergo any reasonable physical examination and other
procedures as may be necessary to maintain such policy.
          (ii) During the term of this Agreement, the Company shall be entitled
to maintain a “key man” term life insurance policy on the life of the Executive,
the proceeds of which shall be payable to the Company or its designees. The
Executive agrees to undergo any reasonable physical examination and other
procedures as may be necessary to maintain such policy.
          (b) Expenses. The Executive shall be entitled to receive prompt
reimbursement of all expenses reasonably incurred by him in connection with the
performance of his duties hereunder or for promoting, pursuing or otherwise
furthering the business or interests of the Company, in each case in accordance
with policies established by the Board from time to time and upon receipt of
appropriate documentation. In no event shall any reimbursements made pursuant to
this Subsection 7(b) be paid later than the end of the calendar year following
the calendar year in which the expense was incurred.
          (c) Office and Facilities. The Executive shall be provided with an
appropriate office and with such secretarial and other support facilities as are
commensurate with the Executive’s status with the Company and adequate for the
performance of his duties hereunder.
          (d) Vacation. The Executive shall be entitled to annual vacation in
accordance with the policies periodically established by the Board for similarly
situated executive officers of the Company.
          (e) Retirement Benefit. The Executive shall be provided with a
retirement benefit in accordance with the SERP.
          (f) Perquisites. The Executive shall be entitled to perquisites on the
same basis as provided to other senior level executive officers.

12



--------------------------------------------------------------------------------



 



     8. Aircraft Travel. For security purposes, the Executive shall be provided,
at the expense of the Company, with use of a private aircraft for business and
personal travel, both within and outside North America.
     9. Termination.
          (a) Death. The Executive’s employment hereunder shall terminate upon
the Executive’s death.
          (b) Disability. Either the Executive or the Company shall be entitled
to terminate the Executive’s employment for “Disability” by giving the other
party a Notice of Termination (as defined below). For purposes of this
Agreement, “Disability” shall mean the Executive’s inability to perform his
duties for a period of 180 consecutive days as a result of physical or mental
impairment, illness or injury, and such condition, in the opinion of a medical
doctor selected by the Company and reasonably acceptable to the Executive or his
legal representative, is total and permanent.
          (c) Cause. The Company shall be entitled to terminate the Executive’s
employment for “Cause.” For purposes of this Agreement, “Cause” shall mean that
the Executive (i) pleads “guilty” or “no contest” to or is convicted of an act
which is defined as a felony under federal or state law or (ii) engages in
willful misconduct that could reasonably be expected to harm the Company’s
business or its reputation. For this purpose, an act or failure to act shall be
considered “willful misconduct” only if done, or omitted to be done, by the
Executive in bad faith and without a reasonable belief that such act or failure
to act was in the best interests of the Company.
          The Executive’s employment with the Company shall not be terminated
for Cause unless he has been given written notice by the Board of its intention
to so terminate his employment (a “Preliminary Notice of Cause”), such notice
(i) to state in detail the particular act or acts or failure or failures to act
that constitute the grounds on which the proposed termination for Cause is based
and (ii) to be given within six months of the Board’s learning of such acts or
failures to act. The Executive shall have ten days after the date that the
Preliminary Notice of Cause is given in which to cure such conduct, to the
extent such cure is possible. If the Executive fails to cure such conduct, the
Executive shall be entitled to a hearing before the Board, and to be accompanied
by his counsel, at which he shall be entitled to contest the Board’s findings.
Such hearing shall be held within 15 days of notice to the Company by the
Executive, provided he requests such hearing within 20 days of the Preliminary
Notice of Cause. If the Executive fails to request such hearing within the
20-day period specified in the preceding sentence, his employment shall be
terminated for Cause effective upon the expiration of such period, and the
Preliminary Notice of Cause shall be deemed to constitute a Notice of
Termination. If the Executive requests such hearing and, within 10 days
following such hearing, the Executive is furnished with a copy of a resolution,
duly adopted by the affirmative vote of a majority of the members of the Board
(excluding the Executive), finding that in the good-faith opinion of the Board,
the Executive was guilty of the conduct constituting Cause as specified in the
Preliminary Notice of Cause, the Executive’s employment shall be terminated for
Cause upon his receipt of such resolution, and such resolution shall be deemed
to constitute a Notice of Termination. Any such resolution shall be accompanied
by a certificate of the Secretary or another appropriate officer of the Company
which shall state that such resolution was duly adopted by the affirmative vote
of a majority of the members of the Board (excluding the Executive) at a duly
convened meeting called for such purpose.

13



--------------------------------------------------------------------------------



 



          (d) Good Reason. The Executive may terminate his employment hereunder
for “Good Reason” by delivering to the Company (i) a Preliminary Notice of Good
Reason (as defined below), and (ii) not earlier than 30 days from the delivery
of such Preliminary Notice of Good Reason, a Notice of Termination. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any of the
following without the Executive’s prior written consent: (A) the failure to
continue the Executive as Chairman of the Board and Chief Executive Officer of
the Company; (B) the failure of the Board to nominate the Executive for election
to the Board at the Company’s annual meeting of stockholders; (C) a material
diminution in the Executive’s duties, or the assignment to the Executive of
duties materially inconsistent with, or the failure to assign to the Executive
duties which are materially consistent with, his duties, positions, authority,
responsibilities and reporting requirements as set forth in Section 2 of this
Agreement, or the assignment of duties which materially impair the Executive’s
ability to function as the Chairman and Chief Executive Officer of the Company;
(D) a reduction in or a material delay in payment of the Executive’s total cash
compensation and benefits from those required to be provided in accordance with
the provisions of this Agreement; (E) the failure of the Company to implement
the SERP, a material reduction in the benefits to be provided under the SERP or
an adverse change in the terms and conditions of the SERP; (F) the Company, the
Board or any person controlling the Company requires the Executive to be based
outside of the United States, other than on travel reasonably required to carry
out the Executive’s obligations under this Agreement; or (G) the failure of the
Company to obtain the assumption in writing of its obligation to perform this
Agreement by any successor to all or substantially all of the assets of the
Company not later than the effective date of a merger, consolidation, sale or
similar transaction; provided, however, that “Good Reason” shall not include
(X) acts not taken in bad faith which are cured by the Company in all respects
not later than 30 days from the date of receipt by the Company of a written
notice from the Executive identifying in reasonable detail the act or acts
constituting “Good Reason” (a “Preliminary Notice of Good Reason”) or (Y) acts
taken by the Company to reassign the Executive’s duties and/or titles to another
person or persons if the Executive has suffered a physical or mental infirmity
which renders him unable to substantially perform his duties under this
Agreement. A Preliminary Notice of Good Reason shall not, by itself, constitute
a Notice of Termination. The Executive shall be deemed to have waived his rights
to terminate his services hereunder for circumstances constituting Good Reason
if he shall not have provided to the Company a Preliminary Notice of Good Reason
within ninety (90) days immediately following his knowledge of the circumstances
constituting Good Reason.
          (e) Without Cause. The Company may terminate the Executive’s
employment hereunder, without Cause, at any time and for any reason (or for no
reason) by giving the Executive a Notice of Termination.
          (f) Voluntary; Retirement. The Executive may terminate his employment
hereunder at any time and for any reason other than Good Reason or Disability
(or for no reason) by giving the Company a Notice of Termination. Such voluntary
termination shall be a “Retirement” and such termination shall not be deemed a
breach of this Agreement.

14



--------------------------------------------------------------------------------



 



          (g) Notice of Termination. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and which sets forth in reasonable
detail, if applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so indicated.
For purposes of this Agreement, no purported termination of employment which
requires a Notice of Termination shall be effective without such Notice of
Termination. The Termination Date (as defined below) specified in such Notice of
Termination shall be no less than two weeks from the date the Notice of
Termination is given; provided, however, that (i) if the Executive’s employment
is terminated by the Company due to Disability, the date specified in the Notice
of Termination shall be at least 30 days from the date the Notice of Termination
is given to the Executive and (ii) if the Executive terminates his employment in
accordance with Subsection 9(f) of this Agreement, the date specified in the
Notice of Termination shall be at least 30 days from the date the Notice of
Termination is given to the Company.
          (h) Termination Date. “Termination Date” shall mean the date of the
termination of the Executive’s employment with the Company and specifically
(i) in the case of the Executive’s death, his date of death; (ii) in the case of
a termination of the Executive’s employment for Cause, the relevant date
specified in Subsection 9(c) of this Agreement; (iii) in the case of a
termination of employment upon the expiration of the Term of this Agreement in
accordance with Section 1, the date of such expiration; and (iv) in all other
cases, the date specified in the Notice of Termination.
     10. Compensation upon Termination of Employment.
          (a) For Cause; Without Good Reason; Retirement. If during the term of
this Agreement, the Executive’s employment under this Agreement is terminated by
the Company for Cause, by the Executive other than for Good Reason and other
than by reason of the Executive’s death or Disability or by the Executive on
account of his Retirement, (i) the Company’s sole obligation hereunder shall be
to pay the Executive the following amounts earned hereunder but not paid as of
the Termination Date (collectively, “Accrued Compensation”):

  (A)   Base Salary through the Termination Date, payable within 10 days
following the Termination Date or such shorter period required by law;     (B)  
any other compensation which has been earned, accrued or is owing, under the
terms of the applicable plan, program or practice, to the Executive as of the
Termination Date but not paid, including, without limitation, any incentive
awards under the Bonus Plan, in each case, payable in accordance with the
applicable plan, program or practice;     (C)   any amounts which the Executive
had previously deferred (including any interest earned or credited thereon),
payable in accordance with the applicable deferred compensation plan or
arrangement;

15



--------------------------------------------------------------------------------



 



  (D)   reimbursement of any and all reasonable expenses incurred in connection
with the Executive’s duties and responsibilities under this Agreement in
accordance with policies established by the Board from time to time and upon
receipt of appropriate documentation, payable no later than the end of the
calendar year following the calendar year in which the expenses are incurred;
and     (E)   other or additional benefits and entitlements in accordance with
applicable plans, programs and arrangements of the Company, payable in
accordance with the terms thereof; and

(ii) subject to the provisions of Section 4 of this Agreement, the Retention
Grant, and any unvested Semi-Annual Grant granted to the Executive pursuant to
Section 4 of this Agreement, shall be immediately forfeited by the Executive
effective on the Termination Date and the Executive shall have no further rights
in respect thereof.
          (b) Without Cause or for Good Reason Prior to a Change of Control. If
the Executive’s employment hereunder is terminated by the Company without Cause
and other than due to death or Disability or by the Executive for Good Reason
prior to a Change of Control (as defined in Subsection 10(i) of this Agreement),
the Company’s sole obligation hereunder shall be as follows:

  (i)   the Company shall pay the Executive the Accrued Compensation;     (ii)  
subject to Subsection 10(j) and Section 17, the Company shall continue to pay
the Executive Base Salary for a period of two years following the Termination
Date in accordance with the Company’s customary practices applicable to its
executive officers;     (iii)   subject to Section 17, the Company shall
continue to pay the premiums provided for in Subsection 7(a) of this Agreement
for the time period set forth therein;     (iv)   subject to Subsection 10(j)
and Section 17, the Company shall pay the Executive, at such time as other
participants in the Bonus Plan are paid their respective bonuses in respect of
that portion of the fiscal year (but no later than the 15th day of the third
month following the end of such fiscal period), a bonus (a “Pro-Rata Bonus”)
with respect to that portion of the fiscal year in which the Termination Date
occurs equal to the product of (A) 60% of the Executive’s Base Salary and
(B) the fraction obtained by dividing (1) the number of days during the period
to which the bonus relates elapsed prior to the Termination Date by (2) 183, but
only to the extent that such Pro-Rata Bonus is not payable as part of the
Accrued Compensation provided that, in the event Bonuses are paid on an annual
basis, the percentage shall be 120% and the denominator shall be 365;

16



--------------------------------------------------------------------------------



 



  (v)   subject to Subsection 10(j), the Retention Grant, to the extent granted
prior to the Termination Date, shall become vested as of the Termination Date as
to that number of shares of Common Stock of the Company equal to the product of
(A) the total number of shares of Common Stock subject to options awarded under
the Retention Grant prior to the Termination Date and (B) the fraction obtained
by dividing (1) the number of days of service by the Executive to the Company
during the period commencing on the Effective Date and ending on the Termination
Date (provided, however, that in no event shall such resulting number be less
than 730) by (2) the number of days commencing on the Effective Date and ending
on February 1, 2014; and     (vi)   subject to Subsection 10(j), each
outstanding Semi-Annual Grant shall become immediately and fully vested as of
the Termination Date.

          (c) Without Cause or for Good Reason Within Two Years after a Change
of Control. If the Executive’s employment hereunder is terminated by the Company
other than for Cause and other than due to death or Disability or by the
Executive for Good Reason within two years after a Change of Control, the
Company’s sole obligation hereunder shall be as follows:

  (i)   the Company shall pay the Executive the Accrued Compensation;     (ii)  
subject to Subsection 10(j) and Section 17, the Company shall pay to the
Executive, in a lump sum in cash within ten business days after the Termination
Date, the amount of Base Salary which would have been paid to the Executive for
a period of two years following the Termination Date;     (iii)   subject to
Section 17, the Company shall continue to pay the premiums provided for in
Subsection 7(a) of this Agreement for the time period set forth therein;    
(iv)   subject to Subsection 10(j) and Section 17, the Company shall pay the
Executive, within five business days after the end of the portion of the fiscal
year in which the Termination Date occurs, a Pro-Rata Bonus with respect to that
portion of the fiscal year in which the Termination Date occurs, but only to the
extent that such Pro-Rata Bonus is not payable as part of the Accrued
Compensation; and     (v)   subject to Subsection 10(j), the Retention Grant, to
the extent granted prior to the Termination Date, and each outstanding
Semi-Annual Grant shall become immediately and fully vested as of the
Termination Date.

17



--------------------------------------------------------------------------------



 



          (d) Disability. If the Executive’s employment hereunder is terminated
by either party by reason of the Executive’s Disability, the Company’s sole
obligation hereunder shall be as follows:

  (i)   the Company shall pay the Executive the Accrued Compensation;     (ii)  
subject to Section 17, the Company shall continue to pay the Executive, in
accordance with the Company’s customary practices applicable to its executive
officers, 100% of Base Salary for the first 24 months following the Termination
Date and 80% of Base Salary for the third 12 months following the Termination
Date; provided, however, that such Base Salary shall be reduced by the amount of
any benefits the Executive receives by reason of his Disability under the
Company’s relevant disability plan or plans;     (iii)   subject to Section 17,
the Company shall continue to pay the premiums provided for in Subsection 7(a)
of this Agreement for the time period set forth therein;     (iv)   the
Retention Grant, to the extent granted prior to the Termination Date, shall
become vested as of the Termination Date as to that number of shares of Common
Stock of the Company equal to the product of (A) the total number of shares of
Common Stock subject to options awarded under the Retention Grant prior to the
Termination Date and (B) the fraction obtained by dividing (1) the number of
days of service by the Executive to the Company during the period commencing on
the Effective Date and ending on the Termination Date by (2) the number of days
commencing on the Effective Date and ending on February 1, 2014; and     (v)  
each outstanding Semi-Annual Grant shall become immediately and fully vested as
of the Termination Date.

          (e) Death. If the Executive’s employment hereunder is terminated due
to his death, the Company’s sole obligation hereunder shall be as follows:

  (i)   the Company shall pay the Executive’s estate or his beneficiaries (as
the case may be) the Accrued Compensation;     (ii)   the Company shall pay the
Executive’s estate or beneficiaries (as the case may be), at such time as other
participants in the Bonus Plan are paid their respective bonuses in respect of
that portion of the fiscal year (but no later than the 15th day of the third
month following the end of such fiscal period), a Pro-Rata Bonus with respect to
the fiscal period in which the Termination Date occurs, but only to the extent
that such Pro-Rata Bonus is not payable as part of the Accrued Compensation;

18



--------------------------------------------------------------------------------



 



  (iii)   the Company shall provide such assistance as is necessary to
facilitate the payment of the life insurance proceeds provided for in Subsection
7(a) of this Agreement to the Executive’s beneficiary or beneficiaries;     (iv)
  the Retention Grant, to the extent granted prior to the Termination Date,
shall become vested as of the Termination Date as to that number of shares of
Common Stock of the Company equal to the product of (A) the total number of
shares of Common Stock subject to options awarded under the Retention Grant
prior to the Termination Date and (B) the fraction obtained by dividing (1) the
number of days of service by the Executive to the Company during the period
commencing on the Effective Date and ending on the Termination Date by (2) the
number of days commencing on the Effective Date and ending on February 1, 2014;
and     (v)   each outstanding Semi-Annual Grant shall become immediately and
fully vested as of the Termination Date.

          (f) Determination of Base Salary. For purposes of this Section 10,
Base Salary shall be determined by the Base Salary at the annualized rate in
effect on the Termination Date.
          (g) Continuation of Employee Welfare Benefits. The Company shall, at
its expense, provide to the Executive and his beneficiaries continued
participation in all medical, dental, vision, prescription drug, hospitalization
and life insurance coverages and in all other employee welfare benefit plans,
programs and arrangements in which the Executive was participating immediately
prior to the Termination Date, on terms and conditions that are no less
favorable than those that applied on the Termination Date, during the following
periods:

  (i)   The period during which the Executive is receiving continued payment of
Base Salary pursuant to Subsection 10(b)(ii) or 10(d)(ii) of this Agreement; or
    (ii)   For a period of two years following the Termination Date, if the
Executive’s employment is terminated by the Company other than for Cause or by
the Executive for Good Reason within two years after a Change of Control.

In each case, COBRA benefits will commence after the applicable period has been
completed. Notwithstanding the foregoing, the Company’s obligation under this
Subsection 10(g) shall be reduced to the extent that equivalent coverages and
benefits (determined on a coverage-by-coverage and benefit-by-benefit basis) are
provided under the plans, programs or arrangements of a subsequent employer.
          In the event that the Executive is precluded from continuing full
participation in any employee benefit plan, program or arrangement as
contemplated by this Subsection 10(g), the Executive shall be provided with the
after-tax economic equivalent of any benefit or coverage foregone. For this
purpose, the economic equivalent of any benefit or coverage foregone shall be
deemed to be the total cost to the Executive of obtaining such benefit or
coverage himself on an individual basis. Payment of such after-tax economic
equivalent shall be made quarterly.

19



--------------------------------------------------------------------------------



 



          (h) No Mitigation; No Offset. In the event of any termination of his
employment hereunder, the Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation provided to the Executive in any subsequent employment, except as
provided in Subsection 10(g) of this Agreement.
          (i) Change of Control. For purposes of this Agreement, the term
“Change of Control” shall mean an occurrence of a nature that would be required
to be reported by the Company in response to Item 6(e) of Schedule 14A of
Regulation 14A issued under the Securities Exchange Act of 1934 (the “Exchange
Act”). Without limiting the inclusiveness of the definition in the preceding
sentence, a Change of Control of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions is satisfied:

  (i)   Any person is or becomes the “beneficial owner” (as that term is defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities and such person would be deemed an
“Acquiring Person” for purposes of the Rights Agreement dated as of July 16,
1998, as amended, between the Company and National City Bank, as successor
Rights Agent (the “Rights Agreement”); or     (ii)   any of the following occur:
(A) any merger or consolidation of the Company, other than a merger or
consolidation in which the voting securities of the Company immediately prior to
the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) 80% or
more of the combined voting power of the Company or surviving entity immediately
after the merger or consolidation with another entity; (B) any sale, exchange,
lease, mortgage, pledge, transfer, or other disposition (in a single transaction
or a series of related transactions) of assets or earning power aggregating more
than 50% of the assets or earning power of the Company on a consolidated basis;
(C) any complete liquidation or dissolution of the Company; (D) any
reorganization, reverse stock split or recapitalization of the Company that
would result in a Change of Control as otherwise defined herein; or (E) any
transaction or series of related transactions having, directly or indirectly,
the same effect as any of the foregoing.

          (j) (j) Release. As a condition to receiving payment of the amounts
contemplated by Subsections 10(b) or 10(c) of this Agreement, the Executive
agrees to execute within 30 days following the Termination Date and not revoke a
general release of claims in favor the Company and its subsidiaries and
affiliates in such form as is mutually acceptable to the Company and the
Executive.

20



--------------------------------------------------------------------------------



 



     11. Employee Covenants.
          (a) Unauthorized Disclosure. The Executive shall not, during the term
of this Agreement and thereafter, make any Unauthorized Disclosure. For purposes
of this Agreement, “Unauthorized Disclosure” shall mean disclosure by the
Executive without the prior written consent of the Board to any person, other
than an employee of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties as an executive officer of the Company, of any confidential
information relating to the business or prospects of the Company including, but
not limited to, any confidential information with respect to any of the
Company’s customers, products, methods of distribution, strategies, business and
marketing plans and business policies and practices, except (i) to the extent
disclosure is or may be required by law, by a court of law or by any
governmental agency or other person or entity with apparent jurisdiction to
require him to divulge, disclose or make available such information or (ii) in
confidence to an attorney or other advisor for the purpose of securing
professional advice concerning the Executive’s personal matters provided such
attorney or other advisor agrees to observe these confidentiality provisions.
Unauthorized Disclosure shall not include the use or disclosure by the
Executive, without consent, of any information known generally to the public or
known within the Company’s trade or industry (other than as a result of
disclosure by him in violation of this Subsection 11(a)). This confidentiality
covenant has no temporal, geographical or territorial restriction.
          (b) Non-Competition. During the Non-Competition/No-Raid Period
described below, the Executive shall not, directly or indirectly, without the
prior written consent of the Company, own, manage, operate, join, control, be
employed by, consult with or participate in the ownership, management, operation
or control of, or be connected with (as a stockholder, partner, or otherwise),
any business, individual, partner, firm, corporation or other entity that
competes, directly or indirectly, with the Company or any affiliate of the
Company; provided, however, that the “beneficial ownership” (as that term is
defined in Rule 13d-3 under the Exchange Act) by the Executive after his
termination of employment with the Company, either individually or as a member
of a “group” for purposes of Section 13(d)(3) under the Exchange Act and the
regulations promulgated thereunder, of not more than two percent (2%) of the
voting stock of any publicly-held corporation shall not be a violation of this
Agreement.
          (c) Non-Solicitation. During the Non-Competition/No-Raid Period
described below, the Executive shall not, either directly or indirectly, alone
or in conjunction with another person, interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company, its subsidiaries and/or
affiliates, with any person who at any time was an employee, customer or
supplier of the Company, its subsidiaries and/or affiliates or otherwise had a
business relationship with the Company, its subsidiaries and/or affiliates.
          For purposes of this Agreement, the “Non-Competition/No-Raid Period”
means the period the Executive is employed by the Company plus one year
thereafter.

21



--------------------------------------------------------------------------------



 



          (d) Remedies. The Executive agrees that any breach of the terms of
this Section 11 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages or posting a bond, in addition to any
other remedies to which the Company may be entitled at law or in equity. The
terms of this Subsection 11(d) shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Executive. The Executive and
the Company further agree that the provisions of the covenants not to compete
and solicit are reasonable and that the Company would not have entered into this
Agreement but for the inclusion of such covenants herein. Should a court or
arbitrator determine, however, that any provision of the covenants is
unreasonable, either in period of time, geographical area, or otherwise, the
parties hereto agree that the covenants should be interpreted and enforced to
the maximum extent which such court or arbitrator deems reasonable.
          The provisions of this Section 11 shall survive any termination of
this Agreement, and the existence of any claim or cause of action by the
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements of this Section 11; provided, however, that this
paragraph shall not, in and of itself, preclude the Executive from defending
himself against the enforceability of the covenants and agreements of this
Section 11.
     12. Certain Additional Payments.
          (a) In the event it shall be determined that any payment, benefit or
distribution of any type to or for the benefit of the Executive by the Company,
any of its affiliates, or any person who acquires ownership or effective control
of the Company or ownership of a substantial portion of the Company’s assets
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder) or any affiliate of such
person, whether paid or payable, received or receivable, or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), is subject to the excise tax imposed by Section 4999 of the Code or
any similar successor provision or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (the “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments (not including
the Gross-Up Payment).

22



--------------------------------------------------------------------------------



 



          (b) All determinations as to whether any of the Total Payments are
“parachute payments” (within the meaning of Section 280G of the Code), whether a
Gross-Up Payment is required, the amount of such Gross-Up Payment and any
amounts relevant to the last sentence of Subsection 12(a), shall be made by an
independent accounting firm selected by the Company from among the largest five
accounting firms in the United States (the “Accounting Firm”). Unless the
Executive agrees otherwise in writing, the Accounting Firm cannot during the two
years preceding the date of its selection have acted in any way on behalf of the
Company or any of its affiliates. The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations, regarding the amount of any Gross-Up Payment and any other
relevant matter, both to the Company and the Executive, within five days of the
Termination Date, if applicable, or such earlier time as is requested by the
Company or the Executive (if the Executive reasonably believes that any of the
Total Payments may be subject to the Excise Tax). Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it may be determined
that the Company should have made Gross-Up Payments (“Underpayment”), or that
Gross-Up Payments will have been made by the Company which should not have been
made (“Overpayments”). In either such event, the Accounting Firm shall determine
the amount of the Underpayment or Overpayment that has occurred. In the case of
an Underpayment, the amount of such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. In the case of an Overpayment,
the Executive shall, at the direction and expense of the Company, take such
steps as are reasonably necessary (including the filing of returns and claims
for refund), follow reasonable instructions from, and procedures established by,
the Company, and otherwise reasonably cooperate with the Company to correct such
Overpayment. The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Total Payments.
          (c) Any Gross-Up Payment or other payment payable under this
Section 12 shall be paid to the Executive promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Executive.
     13. Indemnification.
          (a) The Company agrees that if the Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company or is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of the Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent legally permitted or authorized by the Company’s certificate
of incorporation or bylaws or resolutions of the Company’s Board of Directors
or, if greater, by the laws of the State of Delaware, against all cost, expense,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, ERISA excise taxes or other liabilities or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators. The Company shall advance to the Executive
all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 calendar days after receipt by the Company of a written
request for such advance. Such request shall include an undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses; provided that the amount of such obligation to repay shall be limited
to the after-tax amount of any such advance except to the extent the Executive
is able to offset such taxes incurred on the advance by the tax benefit, if any,
attributable to a deduction realized by him for the repayment.

23



--------------------------------------------------------------------------------



 



          (b) Neither the failure of the Company (including its Board of
Directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any Proceeding concerning payment of
amounts claimed by the Executive under Section 13(a) above that indemnification
of the Executive is proper because he has met the applicable standard of
conduct, nor a determination by the Company (including its Board of Directors,
independent legal counsel or stockholders) that the Executive has not met such
applicable standard of conduct, shall create a presumption in any judicial
proceeding that the Executive has not met the applicable standard of conduct.
          (c) The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering the Executive, until such time as
actions against the Executive are no longer permitted by law, with terms and
conditions no less favorable than the most favorable coverage then applying to
any other senior level executive officer or director of the Company.
     14. Successors and Assigns.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. The term “the
Company” as used herein shall include any such successors and assigns. The term
“successors and assigns” as used herein shall mean a corporation or other entity
acquiring or otherwise succeeding to, directly or indirectly, all or
substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.
          (b) Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.
     15. Arbitration. Except with respect to the remedies set forth in
Subsection 11(d) hereof, if in the event of any controversy or claim between the
Company or any of its affiliates and the Executive arising out of or relating to
this Agreement, either party delivers to the other party a written demand for
arbitration of a controversy or claim, then such claim or controversy shall be
submitted to binding arbitration. The binding arbitration shall be administered
by the American Arbitration Association under its Commercial Arbitration Rules.
The arbitration shall take place in Columbus, Ohio. Each of the Company and the
Executive shall appoint one person to act as an arbitrator, and a third
arbitrator shall be chosen by the first two arbitrators (such three arbitrators,
the “Panel”). The Panel shall have no authority to award punitive damages
against the Company or the Executive. The arbitrator shall have no authority to
add to, alter, amend or refuse to enforce any portion of the disputed
agreements. The Company and the Executive each waive any right to a jury trial
or to petition for stay in any action or proceeding of any kind arising out of
or relating to this Agreement. Pending the resolution of any claim under this
Section 15, the Executive (and his beneficiaries) shall continue to receive all
payments and benefits due under this Agreement, except to the extent that the
arbitrator(s) otherwise provide.

24



--------------------------------------------------------------------------------



 



     16. Fees and Expenses. The Company agrees to pay promptly upon presentation
of an invoice from the Executive, to the full extent permitted by law, all legal
fees and expenses which the Executive may reasonably incur as a result of
(a) any contest by the Company of the validity or enforceability of, or
liability under, any provision of this Agreement, (b) any effort to enforce the
Executive’s rights hereunder or (c) any dispute between the Executive and the
Company relating to this Agreement; provided that Executive also undertakes in
writing to repay such legal fees and expenses if such contest, effort or dispute
does not result in a judgment, award or settlement in Executive’s favor in any
material respect. In no event shall any reimbursements made pursuant to this
Section 16 be paid later than the end of the calendar year following the
calendar year in which the expense was incurred.
     17. Section 409A Compliance.
          (a) The parties agree that this Agreement is intended to comply with
the requirements of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”) or an exemption from Section 409A. The
Company shall undertake to administer, interpret, and construe this Agreement
and all other compensation and benefit arrangements which impact the Executive
in a manner that does not result in the imposition on the Executive of any
additional tax, penalty, or interest under Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit (whether under this Agreement, the Existing Employment
Agreement (as defined below) or otherwise) that is specified as subject to this
Section 17 or that is otherwise considered deferred compensation under
Section 409A payable on account of a “separation from service,” and that is not
exempt from Section 409A as involuntary separation pay or a short-term deferral
(or otherwise), such payment or benefit shall be made or provided at the date
which is the earlier of (i) the expiration of the six (6)-month period measured
from the date of such “separation from service” of the Executive or (ii) the
date of the Executive’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Subsection
17(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

25



--------------------------------------------------------------------------------



 



          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, all such payments shall be made on or before the last
day of calendar year following the calendar year in which the expense occurred.
          (d) Each payment made under this Agreement shall be treated as a
“separate payment” within the meaning of Section 409A.
     18. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:
If to the Executive: at the Executive’s most recent address on the records of
the Company,
If to the Company:
Abercrombie & Fitch Co.
6301 Fitch Path
New Albany, Ohio 43054
Attn: President and Chief Operating Officer
     19. Settlement of Claims. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.
     20. Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Executive and the Company hereunder
shall survive any termination of the Executive’s employment.
     21. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
     22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to the conflict of law principles thereof.

26



--------------------------------------------------------------------------------



 



     23. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     24. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof, including, but not limited to, that
certain Amended and Restated Employment Agreement, dated August 15, 2005,
between the Company and the Executive (the “Existing Employment Agreement”),
which Existing Employment Agreement, excepting only Sections 4(b), 4(c), 4(d),
6(b), 6(c), 10(a)(ii), 10(b)(vi), 10(b)(vii), 10(c)(vi), 10(d)(iv), 10(d)(v),
10(e)(iv), 10(e)(v) thereof, shall be of no further force or effect from and
after the Effective Date. For the avoidance of doubt, subject to Section 17
hereof, Sections 4(b), 4(c), 4(d), 6(b), 6(c), 10(a)(ii), 10(b)(vi), 10(b)(vii),
10(c)(vi), 10(d)(iv), 10(d)(v), 10(e)(iv), 10(e)(v) of the Existing Employment
Agreement shall remain in effect from and after the Effective Date in accordance
with the existing terms of the Existing Employment Agreement; provided, however,
that the parties hereto agree that (A) Section 4(b)(ii) of the Existing
Employment Agreement is hereby amended to provide that to the extent that the
Career Share Award becomes vested under the terms of the Existing Employment
Agreement, a stock certificate or other appropriate documentation evidencing the
shares subject to the Career Share Award shall be delivered to the Executive on
or before March 31, 2009 and the Executive shall thereupon become the holder of
those shares of Class A Common Stock, and (B) Section 6(b) of the Existing
Employment Agreement is hereby amended to provide that any Stay Bonus earned and
payable under Section 6(b) of the Existing Employment Agreement shall be paid no
later than April 15, 2009. This Agreement may be executed in one or more
counterparts.
     25. Company Representation. The Company represents and warrants that it has
obtained or will obtain any corporate approvals which are necessary for the
Company to enter into and implement this Agreement.
     26. SERP Amendment. The Company and the Executive agree that the SERP shall
be amended by replacing the phrase “the Amended and Restated Employment
Agreement entered into as of August 15, 2005” in Section 2.07[4] with the phrase
“the Employment Agreement entered into as of December 19, 2008”.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES ON FOLLOWING PAGE.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the day and year first above written.

            THE COMPANY:

ABERCROMBIE & FITCH CO.
      By:   /s/ David S. Cupps       David S. Cupps, its Senior Vice        
President, General Counsel and Corporate Secretary        THE EXECUTIVE:
      /s/ Michael S. Jeffries       Michael S. Jeffries           

 